DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 63, 65-67, 83, 85 and 86 are allowed.

Election/Restrictions
Newly submitted claims 94-99 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Applicant provided claim amendments on 12/14/2020, specifically adding new claims 94-99 which is the same claimed subject matter from previously withdrawn claims 88-93.  the specific structure of the vessel severing tool in Claims 94-99 are directed towards the embodiment of Figs. 25A-25B which is not usable with the structure of Claim 83 directed towards Species D, Fig. 7 due to the specific structural requirements of the vessel severing tool being docked within a recess of the dissecting tip and be flush with and match the conical exterior surface of the dissecting tip in a retracted position. Furthermore, in the restriction requirement mailed 3/30/2018, the examiner noted "Even though Species D (directed towards Fig. 7) teaches of vessel holding/severing tools being used with the endoscope dissector, the tools have specific profiles to be flush with the conical tip which does not allow the tools in Group II and III to be used with this configuration". Therefore, newly added claims 94-99 are withdrawn.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 94-99 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
This application is in condition for allowance except for the presence of claim 94-99 directed to an invention non-elected without traverse in the reply filed on 6/28/2018. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
Applicant provided claim amendments on 12/14/2020, specifically adding new claims 94-99 which is the same claimed subject matter from previously withdrawn 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	January 16, 2021